Citation Nr: 1453798	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-37 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Atlanta, Georgia.

The Veteran testified at a videoconference hearing before the undersigned Veterans
Law Judge in July 2011.  A transcript of those proceedings is of record.

In April 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

The Veteran's peripheral neuropathy of the lower extremities was not present during service or for many years thereafter and is not otherwise etiologically related to herbicide exposure or otherwise to service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A January 2010 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, private medical records and VA treatment records have been obtained and considered.  

In April 2014 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his peripheral neuropathy, obtained VA treatment records since May 2012, and provided the Veteran with a peripheral nerves examination.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had received a medical opinion relating his peripheral neuropathy to herbicide exposure.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The VLJ also queried the Veteran on his foot injury during service and whether the Veteran intended to file a claim for service connection on that issue.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits, stating that he had received a medical opinion linking his peripheral neuropathy to Agent Orange exposure.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

III.  Analysis

The Veteran has been diagnosed with severe demyelinating sensory motor polyneuropathy and contends that the condition is due to exposure to herbicides during service.  The Veteran has submitted statements from himself and his wife to that effect. 

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Veterans exposed to Agent Orange are presumed service-connected for certain conditions, including acute, subacute/early onset peripheral neuropathy, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (The Board notes that the regulations have changed during the pendency of the Veteran's appeal, with the term "acute and subacute peripheral neuropathy" being replaced with "early onset peripheral neuropathy" in 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e)).

However, in order to qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the peripheral neuropathy (either acute, subacute, or early-onset) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(ii) (2009 and 2014). 

Service treatment records show diagnoses of hallux valgus and pes planus but do not contain complaints, diagnosis, or treatment for peripheral neuropathy.  Nor is there any indication in the record that the Veteran's peripheral neuropathy manifested at all within a year of separation.  As such, the Veteran is not entitled to presumptive service connection for peripheral neuropathy based on exposure to herbicides.

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to obtain direct service connection however, the Veteran would still need to satisfy the requirements of 38 C.F.R. § 3.303 as noted above. 

December 1991 records show the Veteran was seen for mixed headache syndrome with a chronic myofascial component.

January 1992 records show the Veteran complained of numbness and paresthesia in his hands requiring that he shakes his hand out.  The Veteran was also noted to have history of left wrist fracture and complained of continuous numbness and cold in his fingers and feet.

A November 2009 EMG examination was interpreted by the examining physician as revealing "severe demyelinating sensory motor polyneuropathy consistent with the history of agent orange exposure." 

October 2011 and April 2012 VA records also include diagnostic impressions of peripheral neuropathy secondary to agent orange.  

In September 2014 the Veteran underwent a peripheral nerves examination by a VA medical professional which involved a complete review of the Veteran's claims file, an in-person interview, and a neurological evaluation including motor, sensory and reflex testing.  Upon completion, the VA examiner opined that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of her opinion the examiner noted that there is no evidence of peripheral neuropathic symptoms until 1991 following a left hip fracture and chronic back complaint and that the Veteran's clinic course does not represent acute or subacute peripheral neuropathy given his period of exposure from 1968-1970.  The examiner concluded that there is no clinic research to support delayed onset given that Veteran has multiple reasons for motor/weakness complaint and that his neuropathy is mainly sensory and does not contribute to the reported lower extremities weakness given his history of lumbar fracture, left hip fracture, and right hip osteomyelitis. 

The Board finds the VA medical examiner's opinion to be the most probative evidence on the instant claim.  The Veteran argues that the VA examination is in some way defective because it was performed by a nurse practitioner.  The Court of Appeals for Veteran's Claims has held that a nurse practitioner is competent to conduct a VA examination and provide a medical opinion.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Furthermore, the Board finds the opinion to be well reasoned and highly probative because the examiner based her opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation would be fully informed, and supported all conclusions with analyses and citations that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In contrast, the other opinions, to the extent that they can so be considered, concerning Veteran's peripheral neuropathy are diagnostic impressions which are highly conclusory and offer no medical reasoning or supporting analysis concerning the etiology of the Veteran's condition.  As such, they are afforded little probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Moreover, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of peripheral neuropathy.   See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his peripheral neuropathy to herbicide exposure, he is not considered competent (meaning medical qualified) to address such a complex medical question.

Given the lack of a manifestation of peripheral neuropathy during service or for nearly 20 years following separation, and for the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy is related to exposure to herbicides.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


